Citation Nr: 1748501	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1959 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2015 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The June 2015 rating decision granted service connection for PTSD and assigned a 70 percent disability rating, effective October 7, 2014, and the November 2015 rating decision denied entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.	The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, due to symptoms such as difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; panic attacks that occur weekly or less often; flattened affect; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in adapting to stressful circumstances including work or a work like setting; and disturbances of motivation and mood,  but does not result in total occupational and social impairment.

2.	The Veteran's service-connected disability has not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.






CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD
The Veteran has been assigned a 70 percent rating from October 7, 2014 under Diagnostic Code 9411.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran received a VA examination in October 2015 and was diagnosed with chronic, moderate PTSD, as well as Polysubstance Use Disorder in sustained remission.  The examiner noted that the current symptoms were attributed to PTSD from a personal assault in the Army.  In addition, the examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner observed that the Veteran had symptoms of depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  No suicidal ideation was noted.  The Veteran reported depression and feeling degraded and stated that the in-service assault negatively affected his self-esteem.  He further reported positive relationships with his children and stated that he could get emotional support from his children if he were in a crisis.  The Veteran claimed he had friends whom he saw on occasion, but said that he stayed home alone often, especially when feeling depressed.  The Veteran explained that his wife had dementia and was living with one of their daughters, and that he visited her once a month.  He reported that his wife's religious beliefs had made it difficult for them to live together, but that they have remained married and have been friends.  The Veteran also stated that he had had difficulty finding work because of his prior criminal record and his increasing difficulty with walking and standing for any length of time due to numbness in the legs.  The examiner opined that the Veteran's PTSD was moderate.  

Another VA examination was performed in August 2016, and the Veteran was diagnosed with PTSD with associated depression.  With regard to the Veteran's level of occupational and social impairment, the examiner noted deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported difficulty concentrating and an increase in headaches during the previous nine months, causing him to be less social and stay at home.  He stated that he enjoyed sitting outside, writing short stories, and taking photographs, but he had not been able to be as active or productive.  The Veteran stated that he had attempted to acquire a part-time job 6 months previously, but he felt like he had been unable to work due to concentration difficulties.  The Veteran expressed that his main concerns were insomnia, low mood/tearfulness, low motivation, difficulty concentrating, and fatigue.  He also reported feeling triggered by sights and smells that reminded him of the in-service personal assault, and stated that he still had nightmares of the attack, which woke him up and caused temporary confusion.  Furthermore, he reported feeling scared with shortness of breath and rapid heartbeat.  The Veteran denied suicidal or homicidal ideations.  The Veteran did not report auditory or visual hallucinations and was not observed to be responding to internal stimuli.  The examiner observed that the Veteran was fairly groomed and dressed casually, with calm and pleasant behavior, organized thought, and normal speech.  It was noted that the Veteran did not have obsessions, preoccupations, flight of ideas, tremors, or abnormal movements.  His insight and judgment were intact.  The examiner observed that the Veteran had symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.      

The Veteran has been assigned a 70 percent rating for PTSD.  For the period on appeal, the Veteran's PTSD was primarily manifested by difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; panic attacks that occur weekly or less often; flattened affect; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in adapting to stressful circumstances including work or a work like setting; and disturbances of motivation and mood    

The evidence of record does not show occupational and social impairment as to warrant a 100 percent rating.  While the Veteran has social impairment, it is not total, as he is still able to maintain relationships with his wife, children, and friends.  The Veteran does not have gross impairment in thought processes or communication or grossly inappropriate behavior and he does not suffer from persistent delusions or hallucinations.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives or his own name or occupation.  Although the Veteran's disability has some occupational impacts, it does not rise to the level of total occupational impairment.  The medical records reflect that the Veteran is able to perform certain tasks such as managing his financial affairs.  The Veteran is oriented to time and place, and it is evident he is able to perform the activities of daily living, as he was appropriately dressed on examination.  Additionally, the evidence does not demonstrate a persistent danger of the Veteran hurting himself or others, as he has consistently denied suicidal or homicidal ideations.  Given the foregoing, a 70 percent disabling evaluation is appropriate.  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The October 2015 examiner indicated a level of occupational and social impairment consistent with a 30 percent rating, but also reported symptoms consistent with the 50 and 70 percent ratings; and the subsequent examination endorsed findings consistent with a 70 percent rating, which has already been assigned.  The Veteran does not, however, exhibit similar symptoms to those provided in the rating schedule for a 100 percent rating, of "similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112,117 (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that the evidence of record weighs heavily against a finding of rating of 100 percent. 

II. TDIU
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  Substantially gainful employment means that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2016).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unable to secure gainfully substantial work due to his service-connected PTSD.

The Veteran is service-connected for PTSD, rated as 70 percent disabling since October 2014 and thus, he meets the schedular threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  As such, the issue is whether his service-connected disability precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on that evidence that pertains specifically to employment.

The Veteran submitted VA Form 21-8940 dated July 2015, in which he stated he last worked full time as a Mental Health Advocate at Pyramid Builders Inc., from 2009 until 2012, when he became too disabled to work.  He indicated that he had four years of college with no additional education or training.  He noted that he left his job due to his disability.  The Veteran indicated his service-connected PTSD prevented him from securing or following substantially gainful employment. 

A VA Form 21-8940 submitted in September 2016 stated the Veteran worked as a Carpenter Helper in 2008.  When asked to list his prior employment history, the Veteran noted that he had been receiving SSI benefits for more than five years.  He indicated that he had four years of college with no additional education or training.  The Veteran asserted that more frequent episodes from his service-connected PTSD as well as more frequent unexplained headaches prevented him from securing or following substantially gainful employment. 

During the October 2015 VA examination, the Veteran stated that he had been unemployed for the past three years.  He told the examiner that he previously worked for about three years doing mental health advocacy for a group called Pyramid Builders, but he had trouble getting upstairs to make home visits and had to leave the job.  The examiner noted that the Veteran's occupational problems seemed to be more related to having a past criminal record and to his physical impairments secondary to aging.

At the August 2016 VA examination, the Veteran reported that he had retired two years prior, but had been working in a full-time position, assisting families with social problems.  He stated that six months prior, he attempted to acquire a part-time job working at a detox program, but he felt like he couldn't work due to concentration difficulties.  Ultimately, the Veteran denied any changes in his education or occupational history since the last examination.  The examiner noted the Veteran had difficulty adapting to stressful circumstances, including work or a worklike setting, and occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

In a July 2016 letter, the Veteran stated he was offered a part-time position making referrals, but was not able to work because of recurring thoughts about being attacked and told that he was not suitable because of his anxiety and anti-social behavior.

In a lay statement in support of his December 2016 Notice of Disagreement, the Veteran asserted that jobs eluded him due to his addictive behavior, which caused him to go to prison several times.  He further stated he was limited in job/living opportunities due to his criminal record.  In his VA Form 9 dated April 2017, the Veteran stated that his inability to be social and feelings of hopelessness kept him from being a "suitable" employee on any job.

The Board notes that VA attempted to obtain SSA records, but no records were available.  In addition, VA was unable to obtain the Veteran's employment records from Pyramid Builders, Inc. after repeated requests. 

Notwithstanding, the evidence of record does not does not show total impairment so severe as to prevent the Veteran from securing and maintaining employment.  Instead, the probative evidence of record is against a finding that the Veteran is unemployable solely due to his service-connected PTSD.  The Veteran retired in about 2014 and had been working for three years as a mental health advocate, which included making home visits to families to assist them with social issues.  The Board notes that the Veteran tried to obtain a part-time job at a detox program in early 2016, but he felt like he could not work due to difficulty concentrating.  Additionally, the record also shows that the Veteran's prior criminal record and physical impairments, including numbness in the legs and headaches, have caused the Veteran occupational impairment.    

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disability, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Despite the inconsistencies in the work history set forth by the Veteran, the Board finds that the Veteran is competent to report symptoms such as depressed mood, anxiety, and sleep impairment, as this requires only personal knowledge of his condition.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected PTSD.  

As such, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected PTSD did not preclude him from obtaining substantially gainful employment due to functional impairment.  Even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his service-connected disability precludes the Veteran from securing and maintaining substantially gainful employment. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Here, the Veteran's service-connected disability is not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected PTSD rendered him individually unable to follow any substantially gainful occupation during that time.  A TDIU is not warranted in this case.  The preponderance of the evidence is against the claim.  As such, the appeal is denied.




	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder is denied. 

Entitlement to a TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


